DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-14, drawn to a resorbable device.
II. Claims 15-26, drawn to a breast implant and a method for performing breast augmentation or breast reconstruction surgery using the breast implant.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature of Group I is a resorbable device containing a substrate comprising one or more 
US Patent Application Publications 2015/0374984 to King and 2016/0059009 to Skiba disclose a device comprising one or more biocompatible electrodes configured to generate at least one low level electric filed (LLEF) or low level electric current (LLEC) (e.g., paragraphs [0004]-[0005] of King and paragraphs [0003] and [0026]-[0028] of Skiba). Thus, the biocompatible electrodes, alone, cannot be the special technical feature.

During a telephone conversation with Hal Gibson on August 12, 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Claims 1-13 are deemed to have an effective filing date of December 8, 2017. Claim 14 is deemed to have an effective filing date of August 22, 2018 because the earlier provisional does not provide support for the injury being a traumatic injury.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “6” and “10” has been used to designate 1) circular silver masses/electrodes and circular zinc masses/electrode (Figs. 1 and 3); hexagonal silver masses/electrode and hexagonal zinc masses/electrodes (Fig. 2); and linear silver masses/electrodes and linear zinc masses/electrodes (Fig. 5). Fig. 4 has both circular and linear masses/electrodes. The Examiner suggests that the circular masses/electrodes be designated 6 or 10; the hexagonal masses/electrodes be designated 6’ or 10’; the linear masses/electrodes be designated 6” or 10”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 66.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low level" in claims 1-14 is a relative term which renders the claim indefinite.  The term "low level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner notes that paragraphs [0116]-[0118] indicates that the system and device can produce low level current, a definition of low level current is not provided in the specification. Further, the current can be not less than 15.8 mA or greater than the recited value. Similarly, paragraph [0119] discloses that value of an electrical field of the disclosed device, but does not define “low level” as the electrical field can be greater than 40 mm. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0059009 to Skiba et al. (hereinafter referred to as “Skiba”) in view of US Patent Application Publication No 2010/0185268 to Fowler et al. (hereinafter referred to as “Fowler”).
Regarding claim 1, Skiba discloses a device (e.g., Fig. 3) comprising a substrate (e.g., Fig. 3, primary surface 2 and paragraph [0072]) comprising one or more biocompatible electrodes (e.g., Fig. 2, 6, 10 paragraph [0072]) configured to generate at least one of a low level electric field (LLEF) or low level electric current (LLEC) (e.g., paragraphs [0026]-[0028]). Skiba differs from the claimed invention in that it does 
With respect to claim 2, Skiba in view of Fowler teaches the device of claim 1 wherein the biocompatible electrodes comprise a first array comprising a pattern of microcells formed from a first conductive material, and a second array comprising a pattern of microcells formed from a second conductive material (e.g., paragraph [0017] of Skiba).
As to claim 3, Skiba in view of Fowler teaches the device of claim 2 wherein the first conductive material and the second conductive material comprise the same material (e.g., paragraph [0003] of Skiba: In one embodiment, the electrical energy is derived from the dissimilar metals creating a battery at each cell/cell interface presumes that other embodiments may use similar metals; paragraph [0044]: electrode refers to similar or dissimilar conductive metals; and claim 4 of Skiba).

As to claim 5, Skiba in view of Fowler teaches the device of claim 4, further comprising a power source (e.g., paragraph [0044] and claim 6 of Skiba).
With respect to claim 6, Skiba in view of Fowler teaches the device of claim 2 wherein the first array and the second array spontaneously generate a LLEF (e.g., paragraph [0017] and claim 7 of Skiba).
As to claim 7, Skiba in view of Fowler teaches the device of claim 6 wherein the first array and the second array spontaneously generate a LLEC when contacted with an electrolytic solution (e.g., paragraph [0003] of Skiba).
With respect to claim 8, Skiba in view of Fowler teaches the device of claim 7, wherein said device is in a pouch configuration (e.g., paragraph [0025] of Fowler). One of ordinary skill in the art would have recognized that a resorbable pouch into which the IPG is placed would accomplish the goal of the sheath of the IBG being resorbable in view of Fowler’s teaching that the sheath can be an integral component of the IPG or a separate component (e.g., a pouch) into which the IPG is placed). Consequently, it would have been obvious to configure the device as a resorbable pouch into which the device of Skiba could be placed in order to avoid having to excise the device as taught by Fowler, and because the combination would have yielded predictable results.
As to claim 9, Skiba in view of Fowler teaches the device of claim 7, wherein said device is in a tape configuration (e.g., Fig. 3 of Skiba).

As to claim 11, Skiba in view of Fowler teaches the method of claim 10 wherein said injury comprises a surgical incision (e.g., paragraph [0055] of Skiba: “wound” includes surgical incisions).
With respect to claim 14, Skiba in view of Fowler teaches the method of claim 10 wherein said injury comprises a traumatic injury (e.g., paragraph [0116] of Skiba: a wound can be a traumatic wound, such as the result of blunt trauma).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Skiba in view of Fowler as applied to claim 11 above, and further in view of US Patent Application Publication No. 2005/0181007 to Hunter et al. (hereinafter referred to as “Hunter”).
Skiba in view of Fowler teaches the method of claim 11 wherein said surgical incision but does not expressly teach that the incision comprises an abdominal incision or upper abdominal incision. However, Skiba teaches that its invention can be used in an implant (e.g., paragraph [0072] of Skiba); and Hunter teaches, in a related art: soft tissue implants, that incisions in the abdomen area are known in order to insert implants (e.g., paragraph [0086] where the incision site is around the belly button or in the abdominal area or at the base of the breast where it meets the chest wall in the upper abdomen area). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the method of Skiba in view of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 9,643,001 is directed to a wound care dressing that has more than one electrode that are configured to generate low level electric field or low level electrode current.
US Patent Application Publication No. 2005/0004639 to Erikson is directed to a medical lead with resorbable material and includes a substrate of electrodes.
	US Patent Application Publication No. 2008/0128315 to Buevich et al. is directed to resorbable pouches for implantable medical device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792